Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 4, 2020. There are eight claims pending and seven claims under consideration. Claim 7 has been withdrawn as a claim directed to a non-elected invention. This is the first action on the merits. The present invention relates to novel fused pyrimidine compound having RET inhibitory activity or a salt thereof, and to a pharmaceutical composition containing the 10 compound or salt.
Election of Group I was made without traverse in the reply filed on December 4, 2020.  Therefore this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 2016-140801 and 2016-031919 applications filed in Japan on 7/15/2016 and 2/23/2016 respectively. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 7 directed to methods non-elected without traverse. Claim 7 of Group II has not been rejoined due to the fact the claims do not overlap in subject matter with Group I. While the claims do both involve a compound of Formula (I), Group I is related to a method of inhibiting RET, while Group II is related to the treatment of any malignant cancerous tumor. Accordingly, claim 7 has been cancelled.
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Deletion of claim 7.

Examiner’s Statement of Reasons for Allowance

	Claims 1-6 and 8 are allowed.
Claims 1-6 and 8 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a method of inhibiting RET via administering a compound or composition of Formula (I).
Conclusion
	Claims 1-6 and 8 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699